DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TERRANCE L. McCLOUD,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D15-1774

                             [October 7, 2015]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Raag Singhal, Judge;
L.T. Case Nos. 00-4477CF10A, 00-4936CF10A and 00-5995CF10A.

   Terrence L. McCloud, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court’s order summarily denying appellant’s motion
for DNA testing, filed pursuant to Florida Rule of Criminal Procedure
3.853.

   Appellant alleged the Coral Springs Police Department had his
fingerprints. They were allegedly obtained after his arrest in three separate
cases in which he was convicted of burglary of a dwelling and grand theft.
He claimed DNA testing of the “crime sceen fingerprint” [sic] would
exonerate him in the three cases. He alleged that identity was an issue in
the cases, but he did not include a statement as to why it was, or how the
DNA evidence would exonerate him as he claimed. This is required in
Florida Rule of Criminal Procedure 3.853(b)(4). Also, the motion was not
verified as required in Rule 3.853(b).

   Affirmance is without prejudice to appellant promptly filing a legally
sufficient motion if he can do so in good faith. Rosa v. State, 147 So. 3d
583, 584 (Fla. 4th DCA 2014) (citing Oquendo v. State, 2 So. 2d 1001, 1005
(Fla. 4th DCA 2008)).
  Affirmed without prejudice.

GROSS, TAYLOR and LEVINE, JJ., concur.

                       *        *        *

Not final until disposition of timely filed motion for rehearing.




                                2